internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to intl br1 plr-113128-98 date date index number number release date legend taxpayer x corp y corp z group ty dear this responds to a letter from your authorized representatives dated date taxpayer requests a ruling concerning two factors of the indirect ownership portion of the limited derivative_benefits_test under paragraph of the revised memorandum of understanding accompanying the income_tax convention between the united_states and switzerland the swiss treaty and under article limitation_on_benefits of the swiss treaty the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to plr-113128-98 verification on examination statement of facts x corp is incorporated under the laws of which is a member state of the european union x corp is the parent of the z group which operates in numerous countries around the world the z group held its treasury function in at the time that the ruling_request was submitted x corp planned to incorporate y corp as a percent-owned swiss finance subsidiary and to relocate the treasury function for its worldwide operations to y corp this transaction has now been completed taxpayer is a wholly-owned u s subsidiary of x corp taxpayer will pay interest to y corp and must determine whether the interest_paid to y corp will be exempt from u s withholding_tax pursuant to the terms of the swiss treaty taxpayer represents that x corp meets the requirements of of the comprehensive income_tax convention between the united_states and and that as a publicly- traded corporation within the meaning of article treaty x corp qualifies for all of the benefits of that treaty without regard to the residence of its owners taxpayer further represents that all of the shares of x corp are primarily and regularly_traded on the which is recognized by the european union as a recognized stock exchange and that x corp is entitled to exemption from u s tax on payments of interest arising in the united sates pursuant to the treaty in addition taxpayer represents that y corp will satisfy the base reduction test provided for in paragraph of the revised memorandum of understanding regarding the swiss treaty rulings requested with respect to the derivative_benefits_test in article paragraph b of the swiss treaty that x corp will be considered to be the ultimate beneficial_owner of y corp under the derivative_benefits_test without reference to the residence of x corp’s shareholders that x corp will satisfy the requirements of article b of the swiss treaty in this regard subparagraph b ii regarding references to switzerland will apply in plr-113128-98 such a manner that because x corp is a resident of the term recognized stock exchange includes a stock exchange on which registered dealings in shares take place statement of law and analysis ruling no sec_881 a of the internal_revenue_code the code generally imposes a tax on the amount received by a foreign_corporation as interest from sources within the united_states to the extent that the interest is not effectively connected with the conduct_of_a_trade_or_business in the united_states sec_1442 of the code requires that a tax of of any interest_paid to a foreign_corporation from sources within the united_states be deducted and withheld at the source sec_894 of the code maintains that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer moreover sec_1_1441-6 of the treasury regulations provides that the rate of withholding shall be reduced as may be provided by a treaty with any country article interest of the swiss treaty provides that interest derived and beneficially owned by a resident of switzerland is taxable only in switzerland thus exemption from u s tax will be granted on interest derived and beneficially owned by a resident of switzerland that meets the requirements of article of the swiss treaty generally benefits of the swiss treaty will be extended to a resident of switzerland only if the resident meets the specific criteria listed in paragraphs of article because y corp will be wholly-owned by a non-swiss company it will fail to meet the specific criteria of paragraphs of article article of the swiss treaty provides that a person not entitled to benefits of the swiss treaty under the article paragraphs may nevertheless be granted benefits if the competent_authority of the state in which the income arises so determines after consultation with the competent_authority of the other contracting state paragraph of the revised memorandum of understanding to the swiss treaty provides an additional method for qualifying for benefits pursuant to paragraph of article in pertinent part paragraph provides that i t is understood that a company resident in one of the contracting states will be granted the benefits of the convention under paragraph of article plr-113128-98 with respect to the income it derives from the other contracting state if the ultimate beneficial owners of percent or more of the aggregate vote and value of all of its shares are seven or fewer persons that are residents of a member state of the european union or the european economic area or a party to the north american free trade agreement that meet the requirements of subparagraph b of article under article b of the swiss treaty shares held by shareholder residents of member states of the european union or the european economic area or a party to the north american free trade agreement will not count toward disqualification only if the resident meets three tests first the person must be entitled to benefits of an income_tax treaty between its state of residence and the contracting state from which benefits are claimed second the person must be described in the subparagraph of article applied as if the person were a resident of the contracting state in which the company claiming benefits is resident finally the person must be entitled under the income_tax convention between its state of residence and the contracting state from which the treaty benefits are claimed to a rate_of_tax equal to or less than the rate provided under the swiss treaty with respect to income derived from that contracting state taxpayer represents that x corp is a resident of whose principal class of shares is primarily and regularly_traded on the in and that x corp is the direct owner of percent of the shares of y corp taxpayer further represents that y corp’s ownership requirements under paragraph of the memorandum of understanding will be met if x corp is considered the ultimate beneficial_owner of y corp under the derivative_benefits_test a publicly traded company such as x corp is described in the treasury department’s technical explanation of article b of the swiss treaty which is incorporated in the derivative_benefits_test and which similarly refers to ultimate beneficial_ownership by qualified residents of the european union for purposes of article b of the swiss treaty the technical explanation provides t he person the ultimate beneficial_owner of the swiss company must be described in one of the subparagraphs of paragraph applied as if the person were a resident of the contracting state in which the company claiming benefits is resident under the treaty’s direct ownership test in article l e i a swiss resident is entitled to benefits under the swiss treaty if it is a company whose principal class of shares is primarily and regularly_traded on a recognized stock exchange a look through to the residence of the shareholders is not required likewise under treaty a resident of will satisfy the limitation_on_benefits provision if it is a company whose principal class of shares is substantially and regularly_traded on a recognized stock exchange plr-113128-98 holding no based solely on the information submitted and representations set forth above it is held that x corp is considered the ultimate beneficial_owner of y corp under the derivative_benefits_test of the swiss treaty without reference to the residence of the shareholders of x corp ruling no under paragraph of the revised memorandum of understanding to the swiss treaty it is understood that a company resident in one of the contracting states will be granted the benefits of the swiss treaty under article with respect to the income it derives from the other contracting state if the ultimate beneficial owners of percent or more of the aggregate vote and value of all of its shares are seven or fewer persons that are residents of a member state of the european union or the european economic area or a party to the north american free trade agreement that meet the requirements of article b for a swiss corporation percent-owned by a shareholder resident in to meet the requirements of subparagraph b ii of article of the swiss treaty the parent must be described in article applied as if the person were a resident of the contracting state in which the company claiming benefits is resident taxpayer represents that x corp is a resident of a member state of the european union and that all of the shares of stock of x corp are primarily and regularly_traded on the which is recognized by the european union as a recognized stock exchange taxpayer further represents that x corp qualifies for benefits under the treaty and would qualify for benefits under article l e i of the swiss treaty if the term recognized stock exchange as defined in article of the swiss treaty is read as if the reference to any swiss stock exchange on which registered dealings in shares take place were a reference to any stock exchange on which registered dealings in shares takes place the term recognized stock exchange as defined in treaty article a of the swiss treaty includes any swiss stock exchange on which registered dealings in shares take place in pertinent part article b ii of the swiss treaty provides that for the purposes of article a ii shares whose ultimate beneficial_owner is a person that is a resident of a member state of the european union will be taken into account only if such person would qualify for benefits under article if that person were a resident of the first-mentioned contracting state and if references in such paragraph to the first-mentioned contracting state were references to that person’s plr-113128-98 state of residence in keeping with the instructions of article b ii the definition of recognized stock exchange should be read as if the reference to any swiss stock exchange on which registered dealings in shares takes place were a reference to any stock exchange on which registered dealings in shares takes place under the is the only recognized stock exchange located in holding no article b ii of the swiss treaty regarding references to switzerland will apply in such a manner that because x corp is a resident of the term recognized stock exchange includes the as if it were a swiss stock exchange based solely on the information submitted and representations set forth above it is held that y corp will satisfy the requirements of article b of the swiss treaty except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely international w edward williams senior technical reviewer branch office of the associate chief_counsel
